Petition for Writ of Mandamus Denied and Opinion filed October 10, 2002








Petition for Writ of Mandamus Denied and Opinion filed
October 10, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00948-CV
____________
 
IN RE JLG INDUSTRIES, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On September 27, 2002, relator,
JLG Industries, Inc., filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In its petition, relator
seeks to compel the Hon. Russell Austin, Judge of the Probate Court No. 1 in
Harris County, to set aside his order compelling production of certain
discovery signed August 2, 2002, and grant its motion for reconsideration. 
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed October 10, 2002.
Panel consists of Chief Justice Brister
and Justices Hudson and Fowler.  (Brister, C.J., would grant and order in camera
inspection.)
 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).